UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 31, 2017 Spotlight Innovation Inc. (Exact name of registrant as specified in its charter) Nevada 000-52542 98 0518266 (State or other jurisdictionof Incorporation) (Commission File Number) (IRS Employer Identification No.) 11147 Aurora Avenue Aurora Business Park, Building 3 Urbandale, Iowa (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (515) 274 9087 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨
